Adjudication unanimously affirmed. Memorandum: We reject defendant’s contention that Supreme Court erred in determining the amount of restitution to be made to the victim. In making its determination, the court was entitled to rely upon hearsay (see, People v Chaulk, 192 AD2d 669, 670, lv denied 81 NY2d 1071; People v David N., 140 AD2d 460, 461; see also, People v Kim, 91 NY2d 407, 411), including the damage estimate report prepared by an adjustor on the victim’s behalf (see, People v Leonidow, 256 AD2d 917, 918-919, lv denied 93 NY2d 875). We further reject the contention of defendant that he was denied his right of confrontation by the People’s failure to call the author of the report as a witness (see, US Const 6th Amend; NY Const, art I, § 6). The record supports the court’s determination that the amount received by the victim in settlement of her property insurance claim does not reflect her actual out-of-pocket loss (see, Penal Law § 60.27), and the amount of restitution ordered by the court is supported by a preponderance of the evidence (see, *920People v Morales, 256 AD2d 729, 729-730, lv denied 95 NY2d 868). (Appeal from Adjudication of Supreme Court, Herkimer County, Kirk, J. — Youthful Offender.) Present — Green, J. P., Pine, Hayes and Scudder, JJ.